Title: From Alexander Hamilton to the President and Directors of the Bank of the United States, 17 March 1792
From: Hamilton, Alexander
To: President and Directors of the Bank of the United States



Treasury DepartmentMarch 17. 1792
Gentlemen

When lately I furnished you with drafts upon the Bank of Massachusettes for 50.000 Dollars I mentioned to the Committee of your Board, on whose application, the operation was made, That it might happen, that I should want an equal sum there, at the end of the present Quarter, for payment of the Quarters Interest; in which case I should rely upon the aid of the Bank.
It does happen that the specie at my command, in that state, is short Thirty thousand Dollars of the requisite sum.
It is very probable that this deficiency will in time be supplied from public sources; but of this I cannot be sure. And it will not answer to leave the least uncertainty upon so delicate a point.
I am therefore under the necessity of requesting that you will furnish me with a Credit for 30 000 Dollars upon whatever specie funds you may have in the state of Massachusettes; to be used or not as occasion may require.
The advanced stage of the quarter requires dispatch.
With perfect consideration I have the honor to be   Gentlemen   Your obedient servant
Alexander Hamilton
The President Directors & Companyof the Bank of the U States
